Citation Nr: 0112798	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  This case was previously before the Board in 
October 1999 and remanded for additional development and 
adjudication.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

Pursuant to an October 1999 Remand, in April 2000 the RO 
requested verification of the veteran's claimed stressors 
from the United States Armed Services Center for Research of 
Unit Records (formerly known as U.S. Army  & Joint Services 
Environmental Support Group) (ESG) but no response was 
apparently received prior to certification of the appeal.  In 
April 2000, the ESG provided a letter that  acknowledged the 
RO's April 2000 request.  A final response from ESG is not of 
record. 

Apparently the RO's request for information from ESG was 
cleared without response because the veteran failed to 
provide information focused on a specific two-month period.  
It is also noteworthy that the veteran's ship was 
misidentified in the Board's October 1999 Remand.  As is 
clear from several items in the claims folder, including the 
service separation paper, personnel records, and statements 
from the veteran, the veteran served on the USS Independence 
(CVA-62).

However, the claims folder includes sufficient information to 
support reasonable attempts to verify the claimed stressors. 
Regardless of whether there was a typographical error in the 
Board's remand, and regardless of whether the veteran has 
focused his contention on a specific two-month period, VA is 
required to attempt to verify the claimed stressor. The 
record includes the following information: (a)  The veteran 
served on the U.S.S. Independence (CVA-62) from June 1969 to 
December 1972; and (b) In a statement dated in March 2000, 
the veteran reported that his stressors included the fact 
that "a man by the name of Phillip Klapper" was sucked into a 
jet engine while the veteran was working on the deck of the 
Independence.  Thus, the veteran has provided a specific 
name, a specific ship, and a time period that is sufficiently 
limited to allow for verification with a reasonable effort.  

The veteran has also made several other allegation of service 
stressors while serving on the USS Independence.  He has 
stated that a mail plane hit the carrier deck, killing the 
pilot.  He has stated that a maintenance man was killed when 
he activated an ejection seat accidentally.  He has stated 
that a flight deck officer was struck by a plane and killed.  

Another attempt must be made to verify the veteran's claimed 
service stressors.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
In particular, securing Navy deck logs of the USS 
Independence and review thereof could prove of significant 
probative value.  The RO should again request that the 
veteran furnish as much detailed information regarding the 
purported stressor events as possible, to include, but not 
limited to, specific names, dates and location.

The RO's supplemental statement of the case dated October 13, 
2000, informs the veteran of the April 2000 letter to 
USASCRUR (ESG), then notes a "Reply received on 10-11-00 
showing they were unable to verify the claimed stressors 
because the veteran could not give a two-month range when 
each stressful event occurred."    However, the claims folder 
does not include a letter dated or received 10-11-00 from 
either U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) or U.S. Army  & Joint Services 
Environmental Support Group (ESG).  The law requires that 
that RO advise the veteran of ESG's requests for further 
information and afford the veteran an opportunity to respond.  
In circumstances comparable to those in this case, the United 
States Court of Appeals for Veterans Claims, in Cohen v. 
Brown, 10 Vet.App. 128, 149 (1997), explained VA's duty as 
follows:

The Secretary's failure to afford the 
veteran the specific opportunity to 
respond to the ESG's request for 
additional information prevented VA from 
completing its statutory duty to assist 
him in developing his claim as to this 
stressor.

Thus, in order to comply with the applicable case law, the RO 
in the course of developing the claim, must provide the 
veteran with accurate, specific information as to ESG's 
request for more information, and the RO must assure that the 
veteran has a meaningful opportunity to respond based on 
accurate information as to the problems in developing the 
claim. 

Thereafter, in approaching a claim for service connection for 
PTSD, the RO must resolve the question of whether the record 
includes sufficient supporting evidence that a claimed 
stressor occurred.  If the RO concludes that there is 
adequate evidence that a claimed stressor actually occurred, 
the case should be referred for a medical examination to 
determine the sufficiency of the stressor and whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiner must be instructed that only those events may be 
considered in determining whether stressors to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms. 

Also, while the veteran's claim was pending, 38 U.S.C.A. § 
5107 was amended, effective for all pending claims, to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  In addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

3.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records that have not already been 
associated with the claims folder.

4.  If after making reasonable efforts 
the RO is unable to obtain all of the 
relevant records sought the RO should (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  The 
information provided to the veteran must 
be clear and accurate and must be 
presented to the veteran in such a way as 
to afford him an opportunity to respond 
to any perceived inadequcies in the 
record.

5.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service. He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be asked to provide specific 
information about the stressors he 
claims, including, but not limited to, 
the following: 

(a). an incident in which "Phillip 
Clapper" or a man with a similarly 
spelled name was sucked into the 
intake of a plane on the deck of the 
U.S.S. Independence. 

(b). an incident in which a 
mailplane hit the deck and flip into 
the water, killing the pilot; 

(c). an incident where a maintenance 
man activated an ejection seat 
accidentally and was killed; 

(d). an incident which a flight deck 
officer was hit and killed; 

6.  Regardless of the veteran's response, 
the RO should attempt to confirm the 
stressors alleged by the veteran through 
appropriate, official channels, including 
the National Archives or the Navy Museum 
to obtain copies of deck logs from the 
USS Independence from January 1969 to 
December 1972.

7.  The RO should prepare a summary of 
all claimed stressors reported by the 
veteran, to include those stressors 
claimed in previous written statements 
and to examining health care 
professionals.  This summary, along with 
the veteran's appropriate personnel 
records, and any additional information 
received pursuant to this remand, should 
be sent to ESG to verify the claimed 
stressors as reported by the veteran. ESG 
should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors.  The veteran must be fully and 
accurately informed of communications 
from ESG and the veteran must be afforded 
an opportunity to respond.

7.  The RO should respond to any requests 
from ESG for additional information.  If 
there is no response from ESG, the RO 
should take appropriate follow-up action.  
The veteran should be accurately informed 
as to any reasons for ESG's failure to 
respond.

8.  After the RO has received a final and 
complete response from ESG, the RO should 
make a determination concerning whether 
further development of the record is 
appropriate, to include securing an 
opinion from a VA examiner.  The RO must 
specify for the examiner(s) the stressor 
or stressor(s) that it had determined are 
established by the record and the 
examiner must be instructed that only 
those events which have been verified may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (2000).  

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.  The examiner should reconcile, 
to the extent possible, any discrepancies 
that may exist between current and past 
diagnoses.  The examiner should also 
provide a score on the Global Assessment 
of Functioning Scale and discuss the 
import of that score relative to the 
veteran's social and industrial 
adaptability. 

9.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

10.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




